            Case 1:18-cv-01556-TSC Document 43 Filed 07/23/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
BUZZFEED, INC.,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            ) Civil Action No: 18-01556 (TSC)
                                                     )
U.S. DEPARTMENT OF JUSTICE, et al.,                  )
                                                     )
       Defendants.                                   )
                                                     )

                                            NOTICE


       On July 1, 2021, the Attorney General directed a review of the Department of Justice’s

policies and procedures regarding the administration of existing federal laws governing capital

sentences, and imposed a moratorium on federal executions during the pendency of that review.

After considering how these developments affect the issues in this case, the Department has

determined that it will no longer rely on Exemption 7(A) to withhold records or portions of records

in this case. See Mem. Supp. Def.’s MSJ at 16-24, ECF No. 35-1; Reply Mem. Supp. Def.’s MSJ

at 8-13, ECF No. 39. However, the Department’s withdrawal of its application of Exemption 7(A)

does not require any additional disclosures since all of the records or portions of records that the

Department previously withheld pursuant to Exemption 7(A) remain properly withheld under other

FOIA exemptions. See generally Christenson Decl., Ex. F (BOP Vaughn Index), ECF No. 35-4.
         Case 1:18-cv-01556-TSC Document 43 Filed 07/23/21 Page 2 of 3




July 23, 2021                       Respectfully submitted,


                                    BRIAN D. NETTER
                                    Deputy Assistant Attorney General

                                    ELIZABETH J. SHAPIRO
                                    Deputy Director, Federal Programs Branch

                                    /s/ Jonathan D. Kossak s
                                    JONATHAN D. KOSSAK
                                    Trial Attorney (DC Bar # 991478)
                                    U.S. Dep’t. of Justice, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Tel. (202) 305-0612; Fax. (202) 616-8460
                                    Email: jonathan.kossak@usdoj.gov
          Case 1:18-cv-01556-TSC Document 43 Filed 07/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that I filed the foregoing Notice with the Clerk of the Court through the

ECF system on July 23, 2021. This system provided a copy to and effected service of this document

on all parties.

                                                           /s/ Jonathan D. Kossak
                                                           JONATHAN D. KOSSAK
                                                           Trial Attorney (DC Bar # 991478)
                                                           United States Department of Justice
                                                           Civil Div., Federal Programs Branch
